DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claim 1 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Enns (US 20020102969) in view of Pelaez (US 20050013419) further in view of Yu (US 7058036).

Regarding claim 1, Enns teaches a non-transitory computer readable medium including computer program code for facilitating communication amongst users of mobile electronic devices and configured to support wireless communication, including messaging (Figs. 3A-3D and 4), the computer readable medium comprising:
computer program code for receiving an incoming text message for a first user (sender of message in Fig. 4), the incoming text message being associated with a second (recipient of message being created in Fig. 4) user (Fig. 4, Step 412 “receive message”);
computer program code for presenting, via a mobile electronic device associated with the first user, at least an indication of the incoming text message for the first user, the presenting being after the receiving of the incoming text message (Fig.3A displays the received message text 354; [0026]) 
computer program code for detecting a response selection (Steps 414 and 416) in response to at least the indication of the incoming text message that is presented via the mobile electronic device, the response selection indicating at least whether the incoming text message is to be replied to by an audio (Step 416 indicates command to add audio) message ([0030] “the electronic message being created may be a reply to an electronic message received earlier. The act of receiving a command to begin composing (414) the electronic message and the act of receiving a command to add audio content (416) to an electronic message may also be included within the step for initiating (410) creation of the electronic message.”);
computer program code for prompting (selection of “Insert Voice” item 383 in Fig. 3B causes displaying Figure 3C title “Recording” indicating to user to record the voice), via the mobile electronic device, an audio message for the second user in response to the incoming text message, the initiating of the audio message being automatic in response to the detecting that the call response selection indicates that the incoming text message is to be replied to by an audio message ([0028] The selection of Insert Voice 383 from menu items 380 allows for the addition of audio content to the reply message, as shown in FIG. 3C…"Recording" in title 314 indicates to a user that the screen is for recording audio content. A progress indicator 362 shows the amount of audio content stored in relation to a maximum amount that may be stored.”); 
computer program code for receiving the audio message, via the mobile electronic device, after prompting (Fig. 3C; 362 and Fig. 4, Step 420; “[0031] A step for capturing (420) audio content from an audio content stream may begin with the act of diverting (422) the audio content stream being received at an audio input, such as wireless telephone mouthpiece 230 (FIG. 2),”), 
computer program code for obtaining a converted text message (Fig. 4, Step 432-436; “[0032] The step for adding (430) audio content to an electronic message may include the following acts. An act of formatting (432) the audio content is based how the audio content will be added to the electronic message. For example, audio content added as an attachment to an electronic mail message is formatted according to the file type of the attachment.. An act of compressing (434) the audio content may accompany the act of formatting (432), consistent with a particular file”. The examiner interprets a “text message with attached an audio file” meets the limitation of a “obtaining the converted text message”); 
computer program code for initiating delivery of the converted text message to the second user, the converted text message being in response to the incoming text message (Fig. 3, step 372, sending of the message).
However, Enns does not explicitly teach “the converted text message including text content that results from converting audio content in the audio message to the text content, and wherein the converted text message includes the text content and does not include audio components”.
In an analogous art, Pelaez teaches “the converted text message including text content that results from converting audio content in the audio message to the text content, and wherein the converted text message includes the text content and does not include audio components” (Fig.2 Step 208 “convert speech to text”; “[0020] application server 116 converts the speech to text using any known algorithm (208). For example, a speaker independent algorithm is applied to convert speech to text.. [0021] After the speech is converted to text (208), a determination is made as whether to, and where to, send the text message (210).”) 
Regarding the newly amended limitation, Pelaez further teaches “the obtaining of the converted text message being automatic in response to the receiving of the audio message” (The examiner interprets the obtaining is performed “automatically” by the device and is not performed manually by the user. Fig. 2 of Pelaez shows that step 202 is performed automatically by a device not manually by a user).
Therefore, it would have been obvious for one of ordinary skill in the art at the time of the invention to modify Enns’ teaching of recording an audio message to also include Pelaez’s teaching of converting (formatting) the audio message into a converted text message to provide the user the ability to quickly send a message by simply talking and not having to slowly type.
The examiner notes that since there is no definition of what or how the “prompting” is performed, the window Title “Recording” would meet the limitation of a prompt because it implicitly tells/prompt/cause the user to speak because “Recording" in title 314 indicates to a user that the screen is for recording audio content”).  However, for compact prosecution, Yu is added to show the explicit teaching of “prompting”.
Yu teaches providing prompts to user to record speech (IVRU 100 may provide voice prompts to the user, and IVRU 100 may record speech or other audio signals provided by the user (Col14 L42-52 “SN 70 then prompts the user at MS 80 to speak a response to the instant message. The user conveniently speaks a response, and SN 70 records the response as a compressed audio file, such as a WAV file for instance. SN 70 then sends the audio file to the initiating IM client, preferably encapsulated as part or all of the payload in an instant message.”)
Therefore, it would have been obvious for one of ordinary skill in the art at the time of invention to modify Enns’ teaching of recording an audio message to explicitly prompts the user to speak as taught by Yu to make it more obvious to the user who has trouble reading or for user who is not paying attention to the screen. 

Claim 1 is further rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Enns (US 20020102969) in view of Joyce (US 20010012336) further in view of Yu (US 7058036)

Regarding claim 1, Enns teaches a non-transitory computer readable medium including computer program code for facilitating communication amongst users of mobile electronic devices having displays and configured to support wireless communication, including messaging (Figs. 3A-3D and 4), the computer readable medium comprising:
computer program code for receiving an incoming text message for a first user (sender of message in Fig. 4), the incoming text message being associated with a second (recipient of message being created in Fig. 4) user (Fig. 4, Step 412 “receive message”);
computer program code for presenting, via a mobile electronic device associated with the first user, at least an indication of the incoming text message for the first user, the presenting being after the receiving of the incoming text message (Fig.3A displays the received message text 354; [0026]) 
computer program code for detecting a response selection (Steps 414 and 416) in response to at least the indication of the incoming text message that is presented via the mobile electronic device, the response selection indicating at least whether the incoming text message is to be replied to by an audio (Step 416 indicates command to add audio) message ([0030] “the electronic message being created may be a reply to an electronic message received earlier. The act of receiving a command to begin composing (414) the electronic message and the act of receiving a command to add audio content (416) to an electronic message may also be included within the step for initiating (410) creation of the electronic message.”);
computer program code for prompting (selection of “Insert Voice” item 383 in Fig. 3B causes displaying Figure 3C title “Recording” indicating to user to record the voice), at the mobile electronic device, an audio message for the second user in response to the incoming text message, the initiating of the audio message being automatic in response to the detecting that the call response selection indicates that the incoming text message is to be replied to by an audio message ([0028] The selection of Insert Voice 383 from menu items 380 allows for the addition of audio content to the reply message, as shown in FIG. 3C…"Recording" in title 314 indicates to a user that the screen is for recording audio content. A progress indicator 362 shows the amount of audio content stored in relation to a maximum amount that may be stored.”); 
computer program code for receiving the audio message, via the mobile electronic device, after prompting (Fig. 3C; 362 and Fig. 4, Step 420; “[0031] A step for capturing (420) audio content from an audio content stream may begin with the act of diverting (422) the audio content stream being received at an audio input, such as wireless telephone mouthpiece 230 (FIG. 2),”), 
computer program code for obtaining (formatting) a converted text message (Fig. 4, Step 432-436; “[0032] The step for adding (430) audio content to an electronic message may include the following acts. An act of formatting (432) the audio content is based how the audio content will be added to the electronic message. For example, audio content added as an attachment to an electronic mail message is formatted according to the file type of the attachment .. An act of compressing (434) the audio content may accompany the act of formatting (432), consistent with a particular file”. The examiner interprets a “text message with attached an audio file” meets the limitation of a “obtaining the converted text message”); 
computer program code for initiating delivery of the converted text message to the second user, the converted text message being in response to the incoming text message (Fig. 3, step 372, sending of the message).
However, Enns does not explicitly teach “the converted text message including text content that results from converting audio content in the audio message to the text content, and wherein the converted text message includes the text content and does not include audio components”.
In an analogous art, Joyce explicitly teaches “the converted text message including text content that results from converting audio content in the audio message to the text content, and wherein the converted text message includes the text content and does not include audio components” ([0024] “The automated message unit 110 may include a voice coder/voice decoder device 214 as shown in FIG. 2. The voice coder/voice decoder device 214 receives audio data from the calling party through the network interface 208, converts the audio data into text and sends the text to the controller 206.”) Therefore, it would have been obvious for one of ordinary skill in the art at the time of the invention to modify Enns’ teaching of recording an audio message to also include Joyce’s teaching of converting (formatting) the audio message into a converted text message to provide the user the ability to quickly send a message by simply talking and not having to slowly type.
Regarding the newly amended limitation, Joyce further teaches “the obtaining of the converted text message being automatic in response to the receiving of the audio message” (The examiner interprets the obtaining is performed “automatically” by the device and is not performed manually by the user. [0024] of Joyce shows that voice coder/voice decoder device 214 receives audio data from the calling party through the network interface 208, converts the audio data into text and sends the text to the controller 206.”is performed automatically by a device not manually by a user).

The examiner notes that since there is no definition of what or how the “prompting” is performed, the window Title “Recording” would meet the limitation of a prompt because it implicitly tells/prompt/cause the user to speak because “Recording" in title 314 indicates to a user that the screen is for recording audio content”).  However, for compact prosecution, Yu is added to show the explicit teaching of “prompting”.
Yu teaches providing prompts to user to record speech (IVRU 100 may provide voice prompts to the user, and IVRU 100 may record speech or other audio si9gnals provided by the user (Col14 L42-52 “SN 70 then prompts the user at MS 80 to speak a response to the instant message. The user conveniently speaks a response, and SN 70 records the response as a compressed audio file, such as a WAV file for instance. SN 70 then sends the audio file to the initiating IM client, preferably encapsulated as part or all of the payload in an instant message.”)
Therefore, it would have been obvious for one of ordinary skill in the art at the time of invention to modify Enns’ teaching of recording an audio message to explicitly prompts the user to speak as taught by Yu to make it more obvious to the user who has trouble reading or for user who is not paying attention to the screen.

Claims 2 and 4 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Enns, Joyce or Paleaz and Yu further in view of Koch (7587039) 
Regarding claim 2, Enns, Joyce or Paleaz and Yu teach non-transitory computer readable medium as recited in claim 1, further
Enns teaches the detecting that the call response selection indicates that the incoming text message is to be replied to by a text message.
However, Enns does not teach a “display an indication for each of a plurality of predetermined text messages that have been previously set or edited and are available for selection by the first user… and the selection serving to identify a selected predetermined text message”.  
In an analogous art, Koch teaches,
“computer program code for presenting on the display (Fig. 3, 300 display) an indication for each of a plurality of predetermined text messages (302  “I will call you back” or 306 text message “Call Me Back”) that have been previously set or edited and are available for selection by the first user, the presenting of the indication for each of the plurality of predetermined text messages being in response to the detecting that the call response selection indicates that the incoming communication is to be replied to by a text message (Col 4 L27-33; “FIG. 3 illustrates a sample screen display 300 of menu items displayed on a call-receiving device 110, 112 upon selecting the send message 208 option.”);
computer program code for detecting a selection of at least one of the predetermined text messages, the selection being made after the presenting of the indication for each of the plurality of predetermined text messages, and the selection serving to identify a selected predetermined text message (Col4. L34-50); and
computer program code for initiating delivery of the selected predetermined text message to the second user. (Fig. 4, step 414, C4L42-5).  Therefore, it would have been obvious for one of ordinary skill in the art at the time of the invention to modify Enns’s teaching of sending a text response to also include Koch’s teaching of predetermine/preconfigured text responses so that the user can quickly and conveniently select one of these responses without having to spend time to think and type.
Regarding the newly amended limitation, Enns teaches “wherein the portable electronic device receiving the incoming text message include a display (Fig. 4; In order to view the message, a display must exist.  Furthermore, Enns also teaches a display progress indicator 424; which means there is a display to display the progress indicator.)
Notes: the examiner believes that the word “portable” is a typographical error, it should be changed to “mobile” to be consistent with other limitations.

Regarding claim 4, Enns, Joyce or Paleaz, Yu and Koch teach non-transitory computer readable medium as recited in claim 2, wherein the selected predetermined text message initiated to be delivered to the second user is in response to the incoming text message associated with the second user (Enns teaches responding to the incoming text message 412, Koch teaches the different text response C4 L42-52).

Claim 3 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Enns, Joyce or Paleaz, Yu and Koch further in view of Gailey (20030064716)

Regarding claim 3, Enns, Joyce or Paleaz, Yu and Koch teach non-transitory computer readable medium as recited in claim 2, the selection detected by the computer program code for detecting a selection of at least one of the predetermined text messages received from the first user.  However, they fail to teach the selection is made by a voice-command.  In an analogous art, Gailey teaches the selection is made at least by a voice-command received via the mobile electronic device ([0013] “The means for having the text-based response read aloud to the user of the wireless terminal preferentially includes an interaction menu selection item that is generated on a display of the wireless terminal, a predetermined keypad key of the wireless terminal, a voice-based command generated by a user of the wireless terminal or selection of an item generated on the display with a pointing device of the wireless terminal.”)  Therefore, it would have been obvious for one of ordinary skill in the art at the time of the invention to modify said references of selecting a response to also include Gailey’s teaching of the selection using a voice command as a convenient feature that allows the user to activate without using his/her hand in case the user’s hands are busy or dirty.

Claim 5 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Enns, Joyce or Paleaz and Yu further in view of Maguire (US20050130631).

Regarding claim 5, Enns, Joyce or Paleaz and Yu teach non-transitory computer readable medium as recited in claim 1, wherein Enns implicitly teach the computer program code for presenting at least an indication of the incoming text message for the first user by presenting, at the mobile electronic device associated with the first user, the incoming text message for the first user ([0030] “A step for initiating (410) the creation of an electronic message may include an act of receiving (412) a specific electronic message. For example, the electronic message being created may be a reply to an electronic message received earlier.” The received message must be presented in order for the user to know how to reply to the message received earlier.)
However, Enns does not explicitly teach the presenting being after the receiving of the incoming text message.  In an analogous art, Maguire is added to show the explicit teaching of the presenting being after the receiving of the incoming text message. (Figure 3 shows Displaying of the Sms message at step 104 which occurs after the receiving step 100; “[0027] The present invention provides a unified view of communications events, so that a user can determine the context of any received communications event, or can determine the context of a communications event to be placed. Thus, upon receipt of a SMS message, or other communications events, after identifying the type of the communications event, in addition to notifying the user that a message has been received, the mobile device will present the user with a listing of the most recent communications events that are associated with the originating address of the message.”)  Therefore, it would have been obvious for one of ordinary skill in the art at the time of invention to modify Enns’ teaching of receiving the SMS message to present at least an indication of the incoming text message after the receiving of the message to necessarily and timely notify the user of the incoming text.

Response to Arguments
Applicant's arguments filed 11/16/22 have been fully considered but they are not persuasive. 
Regarding the newly amendment limitation, the examiner submits that Pelzez still read on the claim.
Pelaez further teaches “the obtaining of the converted text message being automatic in response to the receiving of the audio message” (The examiner interprets the obtaining is performed “automatically” by the device and is not performed manually by the user. Fig. 2 of Pelez shows that step 202 is performed automatically by a device not by a user).
Applicant argues,
 “Enns et al. describes adding audio content to an electronic message being composed. Hence, unlike claim 1, Enns et al. is not responding to an incoming text message with an audio message that is converted to a text message before being sent back in response to the incoming text message…For instance, Enns et al. fails to teach or suggest converting an audio message into a text message.”

The examiner respectfully disagrees.  The examiner notes that the claim does not define the process of how the audio is converted into the text. Thus, converting the voice data into an audio attachment and attaching the audio data to the email does meet the limitation of “converting audio to a text message.” because the initial audio data has to be first reformatted/converted into an attachment and then the end result is the electronic/text message including the audio data.  
Furthermore, Pelaez and Joyce were also cited as two separate alternative reference that teach the limitation of  “the converted text message including text content that results from converting audio content in the audio message to the text content, and wherein the converted text message includes the text content and does not include audio components” (Pelaez teaches Fig.2 Step 208 “convert speech to text”; “[0020] application server 116 converts the speech to text using any known algorithm (208); Joyce teaches [0024] “The automated message unit 110 may include a voice coder/voice decoder device 214 as shown in FIG. 2. The voice coder/voice decoder device 214 receives audio data from the calling party through the network interface 208, converts the audio data into text and sends the text to the controller 206.”)  
Applicant argues,
“Pelaez, like Enns et al., is not responding to an incoming text message with an audio message that is converted to a text message before being sent back in response to the incoming text message.” 

The examiner notes that Pelaez was not relied upon for the limitation of “responding to an incoming text message with an audio message that is converted to a text message before being sent back in response to the incoming text message”. Pelaez was recited for “the converted text message including text content that results from converting audio content in the audio message to the text content, and wherein the converted text message includes the text content and does not include audio components and the obtaining of the converted text message being automatic in response to the receiving of the audio message”

Applicant argues,
“Sensing some deficiency with Enns et al., the Office Action further relied on Joyce et al. Joyce et al., however, has nothing to do with modifying an audio attachment such as used in Enns et al. Hence, there is no reasonable rationale for one skilled in the art to seek to combine Joyce et al. with Ennis et al. But, even if Joyce et al. were to be combined with Enns et al., the combination would still nevertheless be deficient because Joyce et al. cannot remedy the deficiencies of Enns et al.” 

In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case,  the motivation of including Joyce’s teaching of converting (formatting) the audio message into a converted text message was to provide the user the ability to quickly send a message by simply talking and not having to slowly type.

Applicant argues,
“Hence, Joyce et al. cannot remedy the deficiencies of Enns. Claim 1, among other things recites: "computer program code for receiving the audio message from the first user, via the mobile electronic device, after the prompting; computer program code for converting the audio message into a converted text message; and computer program code for initiating delivery of the converted text message to the second user, the converted text message being in response to the incoming text message." Hence, claim 1 clearly recites that it is the converted text message that is send as a reply to an incoming text message. To the contrary, Joyce et al. is sending an audio message to a called party. Also, nothing in Joyce et al. teaches or suggests that its audio message is a recipient's reply to an incoming text message, nor is there any teaching or suggestion that the recorded message would be sent to a sender of the incoming text message as a text message reply thereto.“


In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Joyce was merely relied upon for the teaching of “converting the audio message into a converted text message”. Enns was relied upon for the teaching of “the recorded message would be sent to a sender of the incoming text message as a text message reply”. Therefore, the combination of Joyce and Enns would meet the alleged missing limitation.

Applicant argues,
“In the Office Action, the Examiner comments on the "prompting" limitation of claim 1, but it not clear what art is being relied on. Enns et al. can attach audio content to a message, but that does not teach or suggest either "prompting ... an audio message for the second user in response to the incoming text message, the prompting of the audio message being automatic in response to the detecting that the call response selection indicates that the incoming text message is to be replied to by an audio message," as recited in claim 1. 

The examiner notes that since there is no definition of what or how the “prompting” is performed, the window Title “Recording” would meet the limitation of a prompt because it implicitly tells/prompt/cause the user to speak because “Recording" in title 314 indicates to a user that the screen is for recording audio content” in Figure 3C).   
However, for compact prosecution, Yu was also added to show the explicit teaching of “prompting”. Yu teaches providing prompts to user to record speech (IVRU 100 may provide voice prompts to the user, and IVRU 100 may record speech or other audio signals provided by the user (Col14 L42-52 “SN 70 then prompts the user at MS 80 to speak a response to the instant message. The user conveniently speaks a response, and SN 70 records the response as a compressed audio file, such as a WAV file for instance. SN 70 then sends the audio file to the initiating IM client, preferably encapsulated as part or all of the payload in an instant message.”)

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 





Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG L LAM whose telephone number is (571)272-6497. The examiner can normally be reached Monday -Thursday 9-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester Kincaid can be reached on 571-272-7922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DUNG L LAM/           Examiner, Art Unit 2646                                                                                                                                                                                             
/LESTER G KINCAID/           Supervisory Patent Examiner, Art Unit 2646